SECOND AMENDED AND RESTATED SECURITY AGREEMENT
 
THIS SECOND AMENDED AND RESTATED SECURITY AGREEMENT (this “Security Agreement”)
is made as of October 5, 2010 by and among OptimizeRx Corporation, a Nevada
corporation (“Debtor”), Physicians Interactive Inc. (“PI”), a Delaware
corporation, and Vicis Capital Master Fund (“Vicis”), a sub-trust of Vicis
Capital Series Master Trust, a unit trust organized and existing under the laws
of the Cayman Islands, as collateral agent for itself and PI (in such capacity,
the “Collateral Agent”).
 
R E C I T A L S
 
WHEREAS, Debtor and Vicis are parties to that certain Amended and Restated
Security Agreement dated as of June 4, 2010 between Debtor and Vicis (the “June
Security Agreement”).
 
WHEREAS, pursuant to a Securities Purchase Agreement dated as of September 8,
2008, by and between Vicis and Debtor (the “Series A Purchase Agreement”),
Debtor has issued shares of Debtor’s Series A Convertible Preferred Stock, par
value $.001 per share (the “Series A Preferred Shares”), to Vicis.
 
WHEREAS, pursuant to a Securities Purchase Agreement dated as of June 4, 2010,
by and between Vicis and Debtor (the “Series B Purchase Agreement”), Debtor has
issued shares and may issue additional shares of Debtor’s Series B Convertible
Preferred Stock, par value $.001 per share (the “Series B Preferred Shares” and
together with the Series A Preferred Shares, the “Preferred Shares”), to Vicis.
 
WHEREAS, pursuant to a Securities Purchase Agreement of even date herewith, by
and between PI and Debtor (as amended or modified from time to time, the “PI
Purchase Agreement”), Debtor has agreed to sell and issue to PI, among other
securities, a Secured Promissory Note in the principal amount of $1,000,000 (the
“Note”).
 
WHEREAS, it is a material inducement to PI’s execution of the PI Purchase
Agreement and purchase of the Note that the Debtor and Vicis execute and deliver
to PI a second amended and restated security agreement in the form hereof.
 
WHEREAS, this Security Agreement is the Security Agreement referred to in the
Series B Purchase Agreement and the PI Purchase Agreement.
 
NOW, THEREFORE, in consideration of the Recitals and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Debtor hereby agrees with PI and Vicis as follows:
 
ARTICLE I
 
DEFINITIONS
 
Capitalized terms not defined herein shall have the meaning given to them in the
PI Purchase Agreement.  Capitalized terms not otherwise defined herein and
defined in the UCC shall have, unless the context otherwise requires, the
meanings set forth in the UCC as in effect on the date hereof (except that the
term “document” shall only have the meaning set forth in the UCC for purposes of
clause (d) of the definition of Collateral), the recitals and as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.1 Accounts.  “Accounts” shall mean all accounts, including without limitation
all rights to payment for goods sold or services rendered that are not evidenced
by instruments or chattel paper, whether or not earned by performance, and any
associated rights thereto.
 
1.2 Collateral.  “Collateral” shall mean all personal properties and assets of
Debtor, wherever located, whether tangible or intangible, and whether now owned
or hereafter acquired or arising, including without limitation:
 
(a) all Inventory and documents relating to Inventory;
 
(b) all Accounts and documents relating to Accounts;
 
(c) all equipment, fixtures and other goods, including without limitation
machinery, furniture, vehicles and trade fixtures;
 
(d) all general intangibles (including without limitation payment intangibles,
software, customer lists, sales records and other business records, contract
rights, causes of action, and licenses, permits, franchises, patents,
copyrights, trademarks, and goodwill of the business in which the trademark is
used, trade names, or rights to any of the foregoing), promissory notes,
contract rights, chattel paper, documents, letter-of-credit rights and
instruments;
 
(e) all motor vehicles;
 
(f) (i) all deposit accounts and (ii) all cash and cash equivalents deposited
with or delivered to the Collateral Agent from time to time and pledged as
additional security for the Obligations;
 
(g) all investment property;
 
(h) all commercial tort claims; and
 
(i) all additions and accessions to, all spare and repair parts, special tools,
equipment and replacements for, and all supporting obligations, proceeds and
products of, any and all of the foregoing assets described in Sections (a)
through (h), inclusive, above.
 
1.3 Event of Default.  “Event of Default” shall have the meaning specified in
the PI Purchase Agreement.
 
1.4 Inventory.  “Inventory” shall mean all inventory, including without
limitation all goods held for sale, lease or demonstration or to be furnished
under contracts of service, goods leased to others, trade-ins and repossessions,
raw materials, work in process and materials used or consumed in Debtor’s
business, including, without limitation, goods in transit, wheresoever located,
whether now owned or hereafter acquired by Debtor, and shall include such
property the sale or other disposition of which has given rise to Accounts and
which has been returned to or repossessed or stopped in transit by Debtor.
 
 
2

--------------------------------------------------------------------------------

 
 
1.5 Obligations.  “Obligations” shall mean (a) Debtor's obligation to pay
dividends on, and redeem at the Maturity Date, the Preferred Shares as required
by the terms thereof; (b) Debtor’s obligation to pay when due all debts,
liabilities, obligations, covenants and agreements arising under the Note; (c)
all obligations of the Debtor associated with any renewal, extension,
refinancing, or amendment to the terms of the Preferred Shares or the Note; and
(d) all other debts, liabilities, obligations, covenants and agreements of
Debtor contained in the Transaction Documents.
 
1.6 Person.  “Person” shall mean and include an individual, partnership,
corporation, trust, unincorporated association and any unit, department or
agency of government.
 
1.7 Security Agreement.  “Security Agreement” shall mean this Second Amended and
Restated Security Agreement, together with the schedules attached hereto, as the
same may be amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof.
 
1.8 Security Interest.  “Security Interest” shall mean the security interest of
the Collateral Agent in the Collateral granted by Debtor pursuant to this
Security Agreement.
 
1.9 Transaction Documents.  “Transaction Documents” shall mean, as applicable,
(i) the Transaction Documents (as that term is defined in the Series A Purchase
Agreement), (ii) the Transaction Documents (as that term is defined in the
Series B Purchase Agreement), and (iii) the Transaction Documents (as that term
is defined in the PI Purchase Agreement).
 
1.10 UCC.  “UCC” shall mean the Uniform Commercial Code as adopted in the State
of Nevada and in effect from time to time.
 
ARTICLE II
 
THE SECURITY INTEREST; REPRESENTATIONS AND WARRANTIES
 
2.1 The Security Interest.  To secure the full and complete payment and
performance when due (whether at maturity, by acceleration, or otherwise) of
each of the Obligations, Debtor hereby grants to the Collateral Agent, its
successors and assigns, a security interest in all of Debtor’s right, title and
interest in and to the Collateral.
 
2.2 Representations and Warranties.  Debtor hereby represents and warrants to
the Collateral Agent, Vicis and PI that:
 
(a) The records of Debtor with respect to the Collateral are presently located
only at the address(es) listed on Schedule 1 attached to this Security
Agreement.
 
(b) The Collateral is presently located only at the location(s) listed on
Schedule 1 attached to this Security Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(c) The chief executive office and chief place(s) of business of Debtor are
presently located at the address(es) listed on Schedule 1 to this Security
Agreement.
 
(d) Debtor is a Nevada corporation and its exact legal name is set forth in the
definition of “Debtor” in the introductory paragraph of this Security
Agreement.  The organization identification number of Debtor is listed on
Schedule 1 to this Security Agreement.
 
(e) All of Debtor’s present patents and trademarks, if any, including those
which have been registered with, or for which an application for registration
has been filed in, the United States Patent and Trademark Office are listed on
Schedule 2 attached to this Security Agreement.  All of Debtor’s present
copyrights registered with, or for which an application for registration has
been filed in, the United States Copyright Office or any similar office or
agency of any state or any other country are listed on Schedule 2 attached to
this Security Agreement.
 
(f) Debtor has good title to, or valid leasehold interest in, all of the
Collateral and there are no Liens on any of the Collateral except Permitted
Liens.
 
2.3 Authorization to File Financing Statements.  Debtor hereby irrevocably
authorizes the Collateral Agent at any time and from time to time to file in any
UCC jurisdiction any initial financing statements and amendments thereto that
(a) indicate the Collateral (i) as all assets of Debtor or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC or such other jurisdiction, or
(ii) as being of an equal or lesser scope or with greater detail, and (b)
contain any other information required by Part 5 of Article 9 of the UCC for the
sufficiency of filing office acceptance of any financing statement or amendment,
including whether Debtor is an organization, the type of organization and any
state or federal organization identification number issued to Debtor.  Debtor
agrees to furnish any such information to the Collateral Agent promptly upon
request.  Debtor also ratifies its authorization for the Collateral Agent to
have filed in any UCC jurisdiction any like initial financing statements or
amendments thereto if filed prior to the date hereof.
 
ARTICLE III
 
AGREEMENTS OF DEBTOR
 
From and after the date of this Security Agreement, and until all of the
Obligations are paid in full, Debtor shall:
 
3.1 Sale of Collateral.  Not sell, lease, transfer or otherwise dispose of
Collateral or any interest therein, except as provided for in the Series B
Purchase Agreement and PI Purchase Agreement and for sales of Inventory in the
ordinary course of business.
 
3.2 Maintenance of Security Interest.  
 
(a) At the expense of Debtor, defend the Security Interest against any and all
claims of any Person adverse to the Collateral Agent and take such action and
execute such financing statements and other documents as the Collateral Agent
may from time to time request to maintain the perfected status of the Security
Interest.  Debtor shall not further encumber or grant a security interest in any
of the Collateral except as provided for in the Series B Purchase Agreement and
PI Purchase Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(b) Take any other action requested by the Collateral Agent to ensure the
attachment, perfection and first priority of, and the ability of the Collateral
Agent to enforce its security interest in any and all of the Collateral
including, without limitation, (i) executing, delivering and, where appropriate,
filing financing statements and amendments relating thereto under the UCC, to
the extent, if any, that Debtor’s signature thereon is required therefor, (ii)
complying with any provision of any statute, regulation or treaty of the United
States as to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of the Collateral Agent to
enforce, its security interest in such Collateral, (iii) taking all actions
required by any earlier versions of the UCC (to the extent applicable) or by
other law, as applicable in any relevant UCC jurisdiction, or by other law as
applicable in any foreign jurisdiction, and (iv) obtaining waivers from
landlords where any of the tangible Collateral is located in form and substance
satisfactory to the Collateral Agent.
 
3.3 Locations.  Give the Collateral Agent at least 30 days prior written notice
of Debtor’s intention to relocate the tangible Collateral (other than Inventory
in transit) or any of the records relating to the Collateral from the locations
listed on Schedule 1 attached to this Security Agreement, in which event
Schedule 1 shall be deemed amended to include the new location.  Any additional
filings or refilings requested by the Collateral Agent as a result of any such
relocation in order to maintain the Security Interest in the Collateral shall be
at Debtor’s expense.
 
3.4 Insurance.  Keep the Collateral consisting of tangible personal property
insured against loss or damage to the Collateral under a policy or policies
covering such risks as are ordinarily insured against by similar businesses, but
in any event including fire, lightning, windstorm, hail, explosion, riot, riot
attending a strike, civil commotion, damage from aircraft, smoke and uniform
standard extended coverage and vandalism and malicious mischief endorsements,
limited only as may be provided in the standard form of such endorsements at the
time in use in the applicable state.  Such insurance shall be for amounts not
less than the actual replacement cost of the Collateral.  No policy of insurance
shall be so written that the proceeds thereof will produce less than the minimum
coverage required by the preceding sentence, by reason of co-insurance
provisions or otherwise, without the prior consent thereto in writing by the
Collateral Agent.  Debtor will obtain lender’s loss payable endorsements on
applicable insurance policies in favor of the Collateral Agent and will provide
certificates of such insurance to the Collateral Agent.  Debtor shall cause each
insurer to agree, by endorsement on the policy or policies or certificates of
insurance issued by it or by independent instrument furnished to the Collateral
Agent, that such insurer will give 30 days prior written notice to the
Collateral Agent before such policy will be altered or canceled.  No settlement
of any insurance claim shall be made without the Collateral Agent’s prior
written consent.  In the event of any insured loss, Debtor shall promptly notify
the Collateral Agent thereof in writing, and Debtor hereby authorizes and
directs any insurer concerned to make payment of such loss directly to the
Collateral Agent as its interest may appear.  The Collateral Agent is
authorized, in the name and on behalf of Debtor, to make proof of loss and to
adjust, compromise and collect, in such manner and amounts as it shall
determine, all claims under all policies; and Debtor agrees to sign, on demand
of the Collateral Agent, all receipts, vouchers, releases and other instruments
which may be necessary or desirable in aid of this authorization.  The proceeds
of any insurance from loss, theft, or damage to the Collateral shall be held in
a segregated account established by the Collateral Agent and disbursed and
applied at the discretion of the Collateral Agent, either in reduction of the
Obligations or applied toward the repair, restoration or replacement of the
Collateral.
 
 
5

--------------------------------------------------------------------------------

 
 
3.5 Name; Legal Status.  (a) Without providing at least 30 days prior written
notice to the Collateral Agent, Debtor will not change its name, its place of
business or, if more than one, chief executive office, or its mailing address or
organizational identification number if it has one, (b) if Debtor does not have
an organizational identification number and later obtains one, Debtor shall
forthwith notify the Collateral Agent of such organizational identification
number, and (c) Debtor will not change its type of organization or jurisdiction
of organization.
 
ARTICLE IV
 
RIGHTS AND REMEDIES
 
4.1 Right to Cure.  In case of failure by Debtor to procure or maintain
insurance, or to pay any fees, assessments, charges or taxes arising with
respect to the Collateral, the Collateral Agent shall have the right, but shall
not be obligated, to effect such insurance or pay such fees, assessments,
charges or taxes, as the case may be, and, in that event, the cost thereof shall
be payable by Debtor to the Collateral Agent immediately upon demand, together
with interest at an annual rate equal to 10% from the date of disbursement by
the Collateral Agent to the date of payment by Debtor.
 
4.2 Rights of Parties.  Upon the occurrence and during the continuance of an
Event of Default, in addition to all the rights and remedies provided in the
Transaction Documents or in Article 9 of the UCC and any other applicable law,
the Collateral Agent may (but is under no obligation so to do):
 
(a) require Debtor to assemble the Collateral at a place designated by the
Collateral Agent, which is reasonably convenient to the parties; and
 
(b) take physical possession of Inventory and other tangible Collateral and of
Debtor’s records pertaining to all Collateral that are necessary to properly
administer and control the Collateral or the handling and collection of
Collateral, and sell, lease or otherwise dispose of the Collateral in whole or
in part, at public or private sale, on or off the premises of Debtor; and
 
(c) collect any and all money due or to become due and enforce in Debtor’s name
all rights with respect to the Collateral; and
 
(d) settle, adjust or compromise any dispute with respect to any Account; and
 
(e) receive and open mail addressed to Debtor; and
 
(f) on behalf of Debtor, endorse checks, notes, drafts, money orders,
instruments or other evidences of payment.
 
 
6

--------------------------------------------------------------------------------

 
 
4.3 Power of Attorney.  Upon the occurrence and during the continuance of an
Event of Default, Debtor does hereby constitute and appoint the Collateral Agent
as Debtor’s true and lawful attorney with full power of substitution for Debtor
in Debtor’s name, place and stead for the purposes of performing any obligation
of Debtor under this Security Agreement and taking any action and executing any
instrument which the Collateral Agent may deem necessary or advisable to perform
any obligation of Debtor under this Security Agreement, which appointment is
irrevocable and coupled with an interest, and shall not terminate until the
Obligations are paid in full.
 
4.4 Right to Collect Accounts.  Upon the occurrence and during the continuance
of an Event of Default and without limiting Debtor’s obligations under the
Transaction Documents:  (a) Debtor authorizes the Collateral Agent to notify any
and all debtors on the Accounts to make payment directly to the Collateral Agent
(or to such place as the Collateral Agent may direct); (b) Debtor agrees, on
written notice from the Collateral Agent, to deliver to the Collateral Agent
promptly upon receipt thereof, in the form in which received (together with all
necessary endorsements), all payments received by Debtor on account of any
Account; (c) the Collateral Agent may, at its option, apply all such payments
against the Obligations or remit all or part of such payments to Debtor; and (d)
the Collateral Agent may take any actions in accordance with Section 4.7 of this
Agreement.
 
4.5 Reasonable Notice.  Written notice, when required by law, sent in accordance
with the provisions of Section 6.7 and given at least ten business days
(counting the day of sending) before the date of a proposed disposition of the
Collateral shall be reasonable notice.
 
4.6 Limitation on Duties Regarding Collateral.  Except for the safe custody of
any Collateral in its possession and the accounting for moneys actually received
by it hereunder, the sole duty of the Collateral Agent with respect to the
custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Collateral Agent deals with similar property for
its own account.  Neither the Collateral Agent nor any of its directors,
officers, employees or agents, shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of Debtor or otherwise.
 
4.7 Lock Box; Collateral Account.  This Section 4.7 shall be effective only upon
the occurrence and during the continuance of an Event of Default.  If the
Collateral Agent so requests in writing, Debtor will direct each of its debtors
on the Accounts to make payments due under the relevant Account or chattel paper
directly to a special lock box to be under the control of the Collateral
Agent.  Debtor hereby authorizes and directs the Collateral Agent to deposit
into a special collateral account to be established and maintained by the
Collateral Agent all checks, drafts and cash payments received in said lock
box.  All deposits in said collateral account shall constitute proceeds of
Collateral and shall not constitute payment of any Obligation until so
applied.  At its option, the Collateral Agent may, at any time, apply finally
collected funds on deposit in said collateral account to the payment of the
Obligations, in the order of application selected in the sole discretion of the
Collateral Agent, or permit Debtor to withdraw all or any part of the balance on
deposit in said collateral account.  If a collateral account is so established,
Debtor agrees that it will promptly deliver to the Collateral Agent, for deposit
into said collateral account, all payments on Accounts and chattel paper
received by it.  All such payments shall be delivered to the Collateral Agent in
the form received (except for Debtor’s endorsement where necessary).  Until so
deposited, all payments on Accounts and chattel paper received by Debtor shall
be held in trust by Debtor for and as the property of PI and/or Vicis and shall
not be commingled with any funds or property of Debtor.
 
 
7

--------------------------------------------------------------------------------

 
 
4.8 Application of Proceeds.  The Collateral Agent shall apply the proceeds
resulting from any sale or disposition of the Collateral in the following order:
 
(a) to the reasonable costs of any sale or other disposition;
 
(b) to the reasonable expenses incurred by the Collateral Agent in connection
with any sale or other disposition, including attorneys’ fees;
 
(c) to the payment to Vicis and PI of the Obligations then due and owing on a
pro-rata pari passu basis as follows:
 
i.  
to Vicis an amount equal to the product of the total Obligations then due and
owing multiplied by a fraction, the numerator being all Obligations then due and
owing to Vicis and the denominator being all Obligations then due and owing to
Vicis and PI;

 
ii.  
to PI an amount equal to the product of the total Obligations then due and owing
multiplied by a fraction, the numerator being all Obligations then due and owing
to PI and the denominator being all Obligations then due and owing to Vicis and
PI; and

 
(d) to Debtor.
 
4.9 Other Remedies.  No remedy herein conferred upon the Collateral Agent is
intended to be exclusive of any other remedy and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given under
this Security Agreement and the Transaction Documents now or hereafter existing
at law or in equity or by statute or otherwise.  No failure or delay on the part
of the Collateral Agent in exercising any right or remedy hereunder shall
operate as a waiver thereof nor shall any single or partial exercise of any
right hereunder preclude other or further exercise thereof or the exercise of
any other right or remedy.
 
ARTICLE V
 
COLLATERAL AGENT
 
5.1           Appointment; Duties.  Each of PI and Vicis hereby irrevocably
appoints and authorizes the Collateral Agent to act as its collateral agent
hereunder with such powers as are specifically delegated to the Collateral Agent
by the terms hereof, together with such other powers as are reasonably
incidental thereto.  The Collateral Agent may execute any of its duties
hereunder by or through its agents or employees and shall be entitled to retain
counsel and to act in reliance upon the advice of such counsel concerning all
matters pertaining to its duties hereunder.  The powers conferred on the
Collateral Agent hereunder are solely to protect its interest and the interest
of PI and Vicis in the Collateral and shall not impose any duty upon it to
exercise any such powers.
 
 
8

--------------------------------------------------------------------------------

 
 
5.2           Reliance.  The Collateral Agent shall be entitled to rely upon any
certification, notice or other communication (including any thereof by
telephone, e-mail or other form of electronic communication, or facsimile)
believed by it to be genuine and correct and to have been signed or sent by or
on behalf of the proper person and upon advice and statements of legal counsel
(which may be counsel for Debtor), independent accountants and other experts
selected by the Collateral Agent.  The Collateral Agent shall not be required in
any way to determine the identity or authority of any person delivering or
executing the same.
 
5.3           Required Consents.  Prior to the Maturity Date of the Note and the
Maturity Dates of the Series A Preferred Shares and Series B Preferred Shares,
as the term “Maturity Date” is defined in the Note and the Certificate of
Designation, Preferences, and Rights of the Series A Preferred Stock and the
Certificate of Designation, Preferences, and Rights of the Series B Preferred
Stock, respectively, as the Maturity Date of the Series A Preferred Shares and
Series B Preferred Shares have been deferred by Vicis pursuant to the
Securityholders’ Agreement, dated as of the date hereof, by and among Vicis, PI
and Debtor, the Collateral Agent shall not take any actions under this Agreement
without the prior written consent of Vicis and PI, which consent shall not be
unreasonably withheld.  After the Maturity Date of the Note and the Maturity
Date of the Series B Preferred Shares, either Vicis or PI may instruct the
Collateral Agent to enforce the rights and remedies available under this
Agreement.  The Maturity Date of the Note shall not be extended without the
prior written consent of Vicis and the Maturity Date of the Series A Preferred
Shares and/or Series B Preferred Shares shall not be extended without the prior
written consent of PI.
 
ARTICLE VI
MISCELLANEOUS
 
6.1 Expenses and Attorneys’ Fees.  Debtor shall pay all fees and expenses
incurred by the Collateral Agent, PI and/or Vicis, including the fees of counsel
including in-house counsel, in connection with the protection, administration
and enforcement of the rights of the Collateral Agent, PI and/or Vicis under
this Security Agreement or with respect to the Collateral, including without
limitation the protection and enforcement of such rights in any bankruptcy.
 
6.2 Setoff.  Debtor agrees that PI and Vicis shall have all rights of setoff and
bankers’ lien provided by applicable law.
 
6.3 Assignability; Successors.  Debtor’s rights and liabilities under this
Security Agreement are not assignable or delegable, in whole or in part, without
the prior written consent of PI and Vicis.  The provisions of this Security
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the parties.
 
6.4 Survival.  All agreements, representations and warranties made in this
Security Agreement or in any document delivered pursuant to this Security
Agreement shall survive the execution and delivery of this Security Agreement,
and the delivery of any such document.
 
 
9

--------------------------------------------------------------------------------

 
 
6.5 Governing Law.  This Security Agreement shall be governed by, and construed
and interpreted in accordance with, the laws of the State of New York applicable
to contracts made and wholly performed within such state.
 
6.6 Counterparts; Headings.  This Security Agreement may be executed in several
counterparts, each of which shall be deemed an original, but such counterparts
shall together constitute but one and the same agreement.  The article and
section headings in this Security Agreement are inserted for convenience of
reference only and shall not constitute a part hereof.
 
6.7 Notices.  All communications or notices required or permitted by this
Security Agreement shall be given to Debtor in accordance with Section 7 of the
Securityholders’ Agreement of even date hereof by and among Debtor, PI and Vicis
(the “Securityholders’ Agreement”).
 
6.8 Amendment; No Waiver; Cumulative Remedies.  No amendment of this Security
Agreement shall be effective unless in writing and signed by Debtor, PI, and
Vicis.  The Collateral Agent, PI and/or Vicis shall not by any act (except by a
written instrument signed by PI and/or Vicis), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Event of Default or in any breach of any of the terms and
conditions hereof.  No failure to exercise, nor any delay in exercising, on the
part of the Collateral Agent , PI and/or Vicis, any right, power or privilege
hereunder shall operate as a waiver thereof.  No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  A
waiver by the Collateral Agent, PI and/or Vicis of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
the Collateral Agent, PI and/or Vicis would otherwise have on any future
occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
 
6.9 Severability.  Any provision of this Security Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Security Agreement in such
jurisdiction or affecting the validity or enforceability of any provision in any
other jurisdiction.
 
6.10 WAIVER OF RIGHT TO JURY TRIAL.  PI, VICIS, AND DEBTOR ACKNOWLEDGE AND AGREE
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS SECURITY AGREEMENT WOULD BE
BASED UPON DIFFICULT AND COMPLEX ISSUES AND, THEREFORE, THE PARTIES AGREE THAT
ANY LAWSUIT ARISING OUT OF ANY SUCH CONTROVERSY SHALL BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
 
6.11 Submission to Jurisdiction.  As a material inducement to PI to make the
Investment:
 
(a) DEBTOR AGREES THAT ALL ACTIONS OR PROCEEDINGS IN ANY MANNER RELATING TO OR
ARISING OUT OF THIS SECURITY AGREEMENT MAY BE BROUGHT ONLY IN COURTS OF THE
STATE OF NEW YORK OR THE FEDERAL COURTS LOCATED IN NEW YORK AND DEBTOR CONSENTS
TO THE JURISDICTION OF SUCH COURTS.  DEBTOR WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH COURT AND ANY RIGHT IT MAY HAVE NOW OR
HEREAFTER HAVE TO CLAIM THAT ANY SUCH ACTION OR PROCEEDING IS IN AN INCONVENIENT
COURT; AND
 
 
10

--------------------------------------------------------------------------------

 
 
(b) Debtor consents to the service of process in any such action or proceeding
by certified mail sent to Debtor at the address specified in Section 7 of the
Securityholders’ Agreement.
 
6.12 Effect of Amendment and Restatement.  This Security Agreement amends and
restates the June Security Agreement and shall not be construed to be a
substitution or novation of the June Security Agreement.
 
[SIGNATURE PAGE TO FOLLOW]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Second Amended and Restated Security Agreement has been
executed as of the day and year first above written.
 
OPTIMIZERX CORPORATION
 
By:  /s/ H. David
Lester                                                                         
Name:  H. David Lester
Title:    Chief Executive Officer
 


 
VICIS CAPITAL MASTER FUND
By: Vicis Capital LLC
 


By:                                                                           
Name:
Title:
 
PHYSICIANS INTERACTIVE INC.
 


 
By:                                                                           
Name:
Title:
 
 
12

--------------------------------------------------------------------------------

 
 
SCHEDULE 1 TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT
 
Locations of Collateral
 
Organizational ID:      






Address of Debtor’s records of Collateral and chief executive office:


407 Sixth Street, Rochester, MI 48307


Collateral Locations:


407 Sixth Street, Rochester, MI 48307


 
13

--------------------------------------------------------------------------------

 
 
SCHEDULE 2 TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT
 
Intellectual Property
 




Patents




Trademarks




Copyrights